IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-50606
                          Summary Calendar



HERMAN WHITE,

                                          Plaintiff-Appellant,

versus

AMALIA R. MENDOZA,

                                          Defendant-Appellee.

           ___________________________________________

          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. A-97-CV-855
          ____________________________________________
                           June 29, 1999

Before DAVIS, DUHÉ and PARKER, Circuit Judges.

PER CURIAM:*

     Herman White, Texas prisoner # 684880, proceeding pro se,

appeals the district court’s grant of summary judgment against

White and the dismissal of his 42 U.S.C. § 1983 suit.    He argues

that Amalia Mendoza, clerk of the state district court for Travis

County, violated White’s right of access to the courts when she

failed to timely forward his state habeas record to the Texas

Court of Criminal Appeals in accordance with TEX. CODE CRIM. P.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                  1
art. 11.07 § 3(b) and (c) and the state district court judge’s

order that the record be so transmitted.

     We review the grant of summary judgment de novo.   Guillory

v. Domtar Industries, Inc., 95 F.3d 1320, 1326 (5th Cir. 1996).

Summary judgment is warranted when “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to

any material fact.”   Fed. R. Civ. P. 56(c); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).

     The summary judgment evidence showed that Mendoza was not

personally involved with the forwarding of White’s state habeas

record to the Texas Court of Criminal Appeals, that Mendoza could

not otherwise be held liable in her supervisory capacity, and

that White failed to show how he was prejudiced by the delayed

transmittal of his state habeas record to the Texas Court of

Criminal Appeals.   The district court properly granted Mendoza’s

summary judgment motion, denied of White’s motion for summary

judgment, and dismissed White’s § 1983 suit.

     White’s motion for this court to issue a certificate of

appealability is DENIED as unnecessary and his motion to appoint

appellate counsel is DENIED.

     AFFIRMED.   MOTIONS DENIED.




                                   2